ORDER

PER CURIAM.
Don R. Hill (“Husband”) appeals from the Amended Judgment and Decree of Dissolution of the Circuit Court of St. Louis County dissolving his marriage to Carol A. Hill (‘Wife”). He alleges that there was insufficient evidence supporting the court’s finding of his income, that the trial court’s Form 14 was incorrect, and that the division of marital debt was against the weight of the evidence. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the Amended Judgment and Decree of Dissolution is supported by the substantial weight of the evidence. A written opinion reciting the facts and restating the law would have no precedential value. Therefore, the parties have been furnished with a memorandum which sets forth the facts and reasons for our decision for their information only.
The trial court’s Amended Judgment and Decree of Dissolution is affirmed pursuant to Rule 84.16(b).